Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,785,657. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-20, the claims of the parent patent recite similar features such as establishing connections in portions of assigned spectrum. However, the parent claims additionally recite limitations such as segmenting spectrum, having differing bandwidth of connections and connections related to distance. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention (or at the time the invention was made, pre-AIA ) to not recite the additional features.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Examiner notes para. 51 of the specification of the instant application disclaims a transitory signal when using the term “non-transitory” for a medium.
Regarding claims 17-20, the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2. 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation “non-transitory” to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101).
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2009/0275356) in view of Hogberg et al. (US 7,136,654) and Ahmadi et al. (US 2014/0038654).
Regarding claim 1, Chapman discloses an assigned spectrum (fig. 2, item 12) having a reduced power for a first boundary portion (lower items 13-14), a full power middle portion (item 15), and a reduced power for a second boundary portion (upper items 13-14; para. 21, fourth sentence), wherein a first plurality of power levels of the first and second boundary 
However, Chapman does not disclose facilitating establishing, by a processing system, a plurality of full power wireless connections in a middle portion of an assigned spectrum, wherein the assigned spectrum includes the middle portion, a first boundary portion, and a second boundary portion; and facilitating establishing, by the processing system, a plurality of first reduced power wireless connections in a first boundary portion of the assigned spectrum, wherein a first plurality of power levels of the plurality of first reduced power wireless connections vary linearly from a first low power, proximate to a first edge of the assigned spectrum, to a first high power, proximate to the middle portion of the assigned spectrum. Hogberg discloses a processing system for establishing connections with appropriate power levels for sub-bands (fig. 2-5; col. 5, lines 6-27; col. 7, lines 10-29 and 45-59). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have facilitating establishing, by a processing system, a plurality of full power wireless connections in a middle portion of an assigned spectrum, wherein the assigned spectrum includes the middle portion, a first boundary portion, and a second boundary portion; and facilitating establishing, by the processing system, a plurality of first reduced power wireless connections in a first boundary portion of the assigned spectrum, wherein a first plurality of power levels of the plurality of first reduced power wireless connections vary linearly from a first low power, proximate to a first edge of the assigned spectrum, to a first high power, proximate to the middle portion of the assigned spectrum in the invention of Chapman. The motivation to have the modification and/or well-known benefits of the modification include, but 
Further, Chapman in view of Hogberg does not explicitly disclose a processor for the processing system. However, Ahmadi discloses this feature (paras. 9 and 21). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a processor in the processing system in the invention of Chapman in view of Hogberg. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically implementing functionality (Ahmadi, paras. 9 and 21; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, Chapman in view of Hogberg does not disclose facilitating establishing, by the processing system, a streaming video service over a first wireless connection of the plurality of first reduced power wireless connections. However, Ahmadi discloses this feature (para. 6; fig. 9, fourth step; note: data transfer between item 902 and 912). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have facilitating establishing, by the processing system, a streaming video service over a first wireless connection of the plurality of first reduced power wireless connections in the invention of Chapman. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing desired user services over a wireless network (Ahmadi, fig. 9, first step; paras. 2, 3 (first sentence) and 101; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 10, Chapman discloses an apparatus (fig. 1, BSx) with an assigned spectrum (fig. 2, item 12) having a reduced power for a first boundary portion (lower items 13-14), a full power middle portion (item 15), and a reduced power for a second boundary portion (upper items 13-14; para. 21, fourth sentence), wherein a first plurality of power levels of the first and second boundary portions vary linearly from a first low power (item 13), proximate to a first edge of the assigned spectrum, to a first high power (item 14), proximate to the middle portion of the assigned spectrum.
However, Chapman does not disclose the apparatus comprising: a processing system for facilitating establishing a plurality of full power wireless connections in a middle portion of an assigned spectrum, wherein the assigned spectrum includes the middle portion, a first boundary portion, and a second boundary portion; and facilitating establishing a plurality of first reduced power wireless connections in a first boundary portion of the assigned spectrum, wherein a first plurality of power levels of the plurality of first reduced power wireless connections vary linearly from a first low power, proximate to a first edge of the assigned spectrum, to a first high power, proximate to the middle portion of the assigned spectrum. 
Hogberg discloses a processing system for establishing connections with appropriate power levels for sub-bands (fig. 2-5; col. 5, lines 6-27; col. 7, lines 10-29 and 45-59). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the apparatus comprising: a processing system for facilitating establishing a plurality of full power wireless connections in a middle portion of an assigned spectrum, wherein the assigned spectrum includes the middle portion, a first boundary portion, and a second boundary portion; and facilitating establishing a plurality of first reduced power wireless connections in a first boundary portion of the assigned spectrum, wherein a first plurality of 
Further, Chapman in view of Hogberg does not explicitly disclose the apparatus including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations. However, Ahmadi discloses this feature (paras. 9 and 21). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a processor and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations in the invention of Chapman in view of Hogberg. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically implementing functionality (Ahmadi, paras. 9 and 21; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 17, Chapman discloses an assigned spectrum (fig. 2, item 12) having a reduced power for a boundary portion (lower items 13-14; para. 21, fourth sentence) and a main portion (item 15), wherein a first plurality of power levels of the boundary portion vary linearly from a first low power (item 13), proximate to a first edge of the assigned spectrum, to a first high power (item 14), proximate to the main portion of the assigned spectrum.
However, Chapman does not disclose a processing system for facilitating establishing a plurality of full power wireless connections in a main portion of an assigned spectrum, wherein the assigned spectrum includes the main portion and a boundary portion; and facilitating establishing a plurality of first reduced power wireless connections in the boundary portion of the assigned spectrum, wherein a first plurality of power levels of the plurality of first reduced power wireless connections vary linearly from a first low power, proximate to a first edge of the assigned spectrum, to a first high power, proximate to the main portion of the assigned spectrum. Hogberg discloses a processing system for establishing connections with appropriate power levels for sub-bands (fig. 2-5; col. 5, lines 6-27; col. 7, lines 10-29 and 45-59). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a processing system for facilitating establishing a plurality of full power wireless connections in a main portion of an assigned spectrum, wherein the assigned spectrum includes the main portion and a boundary portion; and facilitating establishing a plurality of first reduced power wireless connections in the boundary portion of the assigned spectrum, wherein a first plurality of power levels of the plurality of first reduced power wireless connections vary linearly from a first low power, proximate to a first edge of the assigned spectrum, to a first high power, proximate to the main portion of the assigned spectrum in the invention of Chapman. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, realizing a proper amount of power for communications within a system (Hogberg, fig. 5; col. 5, lines 6-27; col. 7, lines 10-29 and 45-59; Chapman, paras. 21-22; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results; Hogberg, col. 10, lines 66 through col. 11, line 11).
Further, Chapman in view of Hogberg does not explicitly disclose a machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, However, Ahmadi discloses this feature (paras. 9 and 21). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations in the invention of Chapman in view of Hogberg. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically implementing functionality (Ahmadi, paras. 9 and 21; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 2 and 18, Chapman in view of Hogberg discloses and makes obvious the method of claim 1 and machine-readable storage medium of claim 17 having operations as noted above, further comprising facilitating establishing, by the processing system, a plurality of second reduced power wireless connections in a second boundary portion of the assigned spectrum (Chapman, paras. 21-22 and fig. 2; Hogberg, fig. 5; col. 5, lines 6-27; col. 7, lines 10-29 and 45-59).  
Regarding claims 3 and 19, Chapman in view of Hogberg discloses and makes obvious the method of claim 2 and machine-readable storage medium of claim 18 as noted above, wherein a second plurality of power levels of the plurality of second reduced power wireless connections vary linearly from a second low power, proximate to a second edge of the assigned spectrum, to the first high power, proximate to the middle portion of the assigned spectrum (Chapman, paras. 21-22 and fig. 2; Hogberg, fig. 5; col. 5, lines 6-27; col. 7, lines 10-29 and 45-59).  
Regarding claims 4 and 16, Chapman in view of Hogberg discloses and makes obvious the method of claim 1 and apparatus of claim 10 as noted above, wherein the plurality of full power wireless connections are cellular phone connections (Chapman, fig. 1; Hogberg, fig. 1 and col. 11, line 1).  
Regarding claims 5, 13 and 20, Chapman in view of Hogberg discloses and makes obvious the method of claim 1, apparatus of claim 10 and machine-readable storage medium of claim 19 as noted above, wherein the plurality of full power wireless connections operate at a first bandwidth, and wherein the plurality of first reduced power wireless connections operates operate at a second bandwidth (Chapman, paras. 21-22 and fig. 2; Hogberg, fig. 5; col. 5, lines 6-27; col. 7, lines 10-29 and 45-59).   
Regarding claims 7 and 15, Chapman in view of Hogberg discloses and makes obvious the method of claim 1 and apparatus of claim 10 as noted above, further comprising segmenting, by the processing system, the assigned spectrum into the first boundary portion and the middle portion (Chapman, paras. 21-22 and fig. 2).  
Regarding claim 11, Chapman in view of Hogberg does not disclose the apparatus of claim 10, wherein the operations further comprise facilitating a streaming video service over a first wireless connection of the plurality of first reduced power wireless connections. However, Ahmadi discloses this feature (para. 6; fig. 9, fourth step; note: data transfer between item 902 and 912). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have facilitating a streaming video service over a first wireless connection of the plurality of first reduced power wireless connections in the invention of Chapman. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing desired user services over a wireless 
 Regarding claim 12, Chapman in view of Hogberg discloses and makes obvious the apparatus of claim 10 as noted above, wherein the operations further comprise facilitating establishing a plurality of second reduced power wireless connections in a second boundary portion of the assigned spectrum, wherein a second plurality of power levels of the plurality of second reduced power wireless connections vary linearly from a second low power, proximate to a second edge of the assigned spectrum, to the first high power, proximate to the middle portion of the assigned spectrum (Chapman, paras. 21-22 and fig. 2; Hogberg, fig. 5; col. 5, lines 6-27; col. 7, lines 10-29 and 45-59).  

Claims 6, 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Hogberg and Ahmadi as applied to claim 5, 7 or 13 above, and further in view of Chen et al. (US 2009/0232087).
Regarding claims 6, 8-9 and 14, Chapman in view of Hogberg does not disclose the method of claim 5 and apparatus of claim 13, wherein the second bandwidth is less than half the first bandwidth, the method of claim 7, wherein the first boundary portion occupies less than 10 percent of the assigned spectrum, and the method of claim 7, wherein the assigned spectrum further comprises a second boundary portion, and wherein the second boundary portion occupies less than 10 percent of the assigned spectrum.  
However, Chen discloses lower and upper band edges each being less than 10 percent (para. 16, sixth sentence; note: total operating bandwidth of 4.5 MHz with 0.5 for band edges, roughly 5.6% for each band edge). Therefore, it would have been obvious to one skilled in the art 
		
Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout prosecution of this application. Generally, Examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of rejection (MPEP 714.16 (I), “Where claims added by amendment under 37 CFR 1.312 are all of the form of dependent claims, some of the usual reasons for nonentry are less likely to apply although questions of new matter, sufficiency of disclosure, or undue multiplicity of claims could arise.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462